DETAILED ACTION
	The communications received 05/22/2020 have been filed and considered by the Examiner. Claims 30-49 are pending, claims 48-49 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 30-47, drawn to a ventilation module.
Group II, claim(s) 48-49, drawn to a film stretching system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of the ventilation module of claim 30, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Inoue et al (US 2010/0059036) hereinafter INOUE.  
As for claim 30, INOUE discloses a ventilation module for a film stretching system for heating or cooling plastic film webs (a tenter apparatus) [Fig. 4-6; Abstract; 0039-41; ] having the following features: 
- the ventilation module comprises a film entry region and a film exit region [see modified figure 5 below], the plastic film web being movable in the withdrawal direction within the ventilation module in a transport plane from the film entry region in the direction of the film exit region (in the carrying direction) [Fig. 5 FTD; 0133-134]; 

    PNG
    media_image1.png
    346
    593
    media_image1.png
    Greyscale

- at least one first outlet nozzle arrangement is provided between the film entry region and the film exit region and is designed to blow air in the direction of the plastic film web for the purpose of heating or cooling [Fig. 5 #1A and 1B; 0134]; 
- the at least one first outlet nozzle arrangement comprises at least one outlet nozzle [Fig. 5 #1A or 1B], the at least one outlet nozzle extending with its longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web and being oriented in parallel to the transport plane (extending substantially perpendicular to FTD and is located along a parallel horizontal axis to the FTD i.e. oriented in parallel); 
- at least one first return system having at least two extraction channels is provided [Fig. 5 #54 and 54A-54B and see modified figure 5 below which illustrates some of the channels; Fig. 6 #52A-53B; 0135], which extraction channels each have an intake region, the at least one first return system being designed to extract air via the extraction channels [0134-136]; 

    PNG
    media_image2.png
    346
    597
    media_image2.png
    Greyscale

- the at least one first return system is arranged between the film entry region and the film exit region [Fig. 5 #54 and 54A-54B and see modified figure 5 above which illustrates some of the channels; Fig. 6 #52A-53B; 0135]; 
- the at least one outlet nozzle of the at least one first outlet nozzle arrangement and the at least two intake regions are arranged on the same side of the transport plane [Either the A or B side of Fig. 5 #54 and 54A-54B and see modified figure 5 above which illustrates some of the channels; Fig. 6 #52A-53B; 0135];
- the at least two intake regions are distanced from one another in the withdrawal direction and are oriented in parallel to the transport plane, the at least two intake regions extending with their longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web [see modified figure 5 above]; 
- the at least one outlet nozzle of the at least one first outlet nozzle arrangement is arranged between the first and the second intake region in such a way that the at least one first intake region is arranged in the withdrawal direction of the plastic film web exclusively before the at least one outlet nozzle, and the at least one second intake region in the withdrawal direction of the plastic film web is arranged exclusively after the at least one outlet nozzle [see modified figure 5 above and either 1A or 1B].

During a telephone conversation with Amir Behnia on 05/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 30-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 33-34, 39, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 43 recites the limitation "the nozzle opening area".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this is understood to mean the area of the nozzle openings. Claim 32 is similarly rejected as depending from claim 31.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation 8 times or more and 14 times or less, and the claim also recites or more than 8 times, 9 times, 10 times, 11 times, 12 times or more than 13 times and or less than 14 times, 13 times, 12 times, 11 times, 10 times or less than 9 times larger which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation less than 100 cm, and the claim also recites less than 90 cm, 80 cm, 70 cm, 60 cm, 50 cm, 40 cm, 30 cm, 20 cm or less than 10 cm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation at least 80%, and the claim also recites at least 85%, 90% or 95% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation less than 30%, and the claim also recites less than 25%, 20%, 15%, 10% or by less than 5% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 39, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination it is understood to correspond to the word “substantially.”

Claim 44 recites the limitation "the particular further outlet nozzle".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is understood to correspond to the “further outlet nozzle”
Claim 44 recites the limitation "the particular outlet nozzle".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is understood to correspond to the “outlet nozzle”

The term “predominantly ” in claim 45 is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination this is understood to mean that a portion of the cover plate impedes air flow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 30-34, 37, and 39-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et (US 2010/0059036) hereinafter INOUE.

As for claim 30, INOUE discloses a ventilation module for a film stretching system for heating or cooling plastic film webs (a tenter apparatus) [Fig. 4-6; Abstract; 0039-41; ] having the following features: 
- the ventilation module comprises a film entry region and a film exit region [see modified figure 5 below], the plastic film web being movable in the withdrawal direction within the ventilation module in a transport plane from the film entry region in the direction of the film exit region (in the carrying direction) [Fig. 5 FTD; 0133-134]; 

    PNG
    media_image1.png
    346
    593
    media_image1.png
    Greyscale

- at least one first outlet nozzle arrangement is provided between the film entry region and the film exit region and is designed to blow air in the direction of the plastic film web for the purpose of heating or cooling [Fig. 5 #1A and 1B; 0134]; 
- the at least one first outlet nozzle arrangement comprises at least one outlet nozzle [Fig. 5 #1A or 1B], the at least one outlet nozzle extending with its longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web and being oriented in parallel to the transport plane (extending substantially perpendicular to FTD and is located along a parallel horizontal axis to the FTD i.e. oriented in parallel); 
- at least one first return system having at least two extraction channels is provided [Fig. 5 #54 and 54A-54B and see modified figure 5 below which illustrates some of the channels; Fig. 6 #52A-53B; 0135], which extraction channels each have an intake region, the at least one first return system being designed to extract air via the extraction channels [0134-136]; 

    PNG
    media_image2.png
    346
    597
    media_image2.png
    Greyscale

- the at least one first return system is arranged between the film entry region and the film exit region [Fig. 5 #54 and 54A-54B and see modified figure 5 above which illustrates some of the channels; Fig. 6 #52A-53B; 0135]; 
- the at least one outlet nozzle of the at least one first outlet nozzle arrangement and the at least two intake regions are arranged on the same side of the transport plane [Either the A or B side of Fig. 5 #54 and 54A-54B and see modified figure 5 above which illustrates some of the channels; Fig. 6 #52A-53B; 0135];
- the at least two intake regions are distanced from one another in the withdrawal direction and are oriented in parallel to the transport plane, the at least two intake regions extending with their longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web [see modified figure 5 above]; 
- the at least one outlet nozzle of the at least one first outlet nozzle arrangement is arranged between the first and the second intake region in such a way that the at least one first intake region is arranged in the withdrawal direction of the plastic film web exclusively before the at least one outlet nozzle, and the at least one second intake region in the withdrawal direction of the plastic film web is arranged exclusively after the at least one outlet nozzle [see modified figure 5 above and either 1A or 1B].

	As for claim 31, INOUE discloses claim 30 and
- the two intake regions in the region of overlap with the transport plane have a total intake opening area (understood to correspond to the width of the suction port times the two intervals between the nozzles which is 1400mm * 100mm * 2 respectively == 280000 mm^2) [0179; 0182] which is 8 times to 14 times greater than the nozzle opening area (understood to be the area composed of the plurality of nozzle openings which is pi * (diameter/2) ^ 2 which is ~3.14*(54/2)^2 == 2290.221mm^2 the number of openings is understood to be the (width of the nozzle) / (Py/2), Py can be 200mm [Fig. 1; 0178], the diameter is understood to be L/5 so L == 270 mm-> D == 54 mm [0165-166]; therefore the ratio is 280000/(2290.21 * 14) which is 8.73 which falls within the claimed range) at the outlet region of the outlet nozzle in the region of overlap with the transport plane.
	
As for claim 32, see claim 31

	As for claim 33, INOUE discloses claim 30 and that the distance of the at least two intake regions before and after the at least one outlet nozzle arrangement is less than 100 cm ( understood to correspond to the spacing between the nozzles at 100 mm) [0179].

	As for claim 34, INOUE discloses claim 30 and it is understood that the intake opening regions are approximately the same (as they correspond to the spacing between the nozzles which is 100 mm) [0179].


	As for claim 37, INOUE discloses claim 30 and the at least one first outlet nozzle arrangement comprises 
at least one nozzle box (the chamber half) [0130; see modified figure 5 below]; -
 	the at least one outlet nozzle [Fig. 5 #1A and/or 1B] is arranged in the at least one nozzle box; 
- the nozzle box comprises a first and a second side wall, which are arranged at a distance from one another in the withdrawal direction and which extend in the longitudinal direction of the at least one outlet nozzle and are arranged transverse or perpendicular to the transport plane [refer to modified figure 5 below]; 
- the at least one nozzle box comprises a rear wall, which is arranged opposite the outlet nozzle, extends in the longitudinal direction of the at least one outlet nozzle and connects the side walls to one another [refer to modified figure 5 below]; 
- the at least one outlet nozzle is arranged between both side walls [Fig. 5 #1A].

    PNG
    media_image3.png
    328
    594
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    910
    media_image4.png
    Greyscale



As for claim 39, INOUE discloses claim 37 and 
- the at least one first return system comprises at least one return box [refer to modified figure 6 below], which extends with its longitudinal direction transverse, in particular perpendicular to the withdrawal direction of the plastic film web and is oriented in parallel to the transport plane; 
- the at least one return box is distanced from the transport plane further than the at least one nozzle box, with the at least one return box and the at least one nozzle box being arranged on the same side of the transport plane [refer to modified figure 6 below]; 
- the at least one return box comprising a continuous intake slot extending in the longitudinal direction of the at least one first return box or a plurality of intake openings arranged in rows in the longitudinal direction of the at least one return box and separated from one another [refer to modified figure 6 below].

    PNG
    media_image5.png
    439
    581
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    439
    581
    media_image6.png
    Greyscale

As for claim 40, INOUE discloses claim 37 and 
- the at least one first return system is integrated in the at least one nozzle box of the at least one first outlet nozzle arrangement (as the air supply passage which is connected to an air duct) [0004].

As for claim 41, INOUE discloses claim 30 and 
- at least one heating and/or cooling device is provided (heat exchanger) [Fig. 6 #52A-52B; 0135], which is designed to heat or to cool a certain air volume in a certain period of time to a certain temperature; 
- the at least one heating and/or cooling device comprises an air outlet, which is connected to the at least one first outlet nozzle arrangement [see modified figure 6 below]; 
- the at least one heating and/or cooling device comprises an air inlet, which:
a) is connected to the at least one first return system, whereby the ventilation module operates as a recirculation module [see modified figure 6 below; 0135]; or 

    PNG
    media_image7.png
    439
    581
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    439
    581
    media_image8.png
    Greyscale

As for claim 42, INOUE discloses claim 30 and 
- a guide plate arrangement is mounted on the at least one outlet nozzle of the at least one first outlet nozzle arrangement, which guide plate arrangement protrudes in the direction of the transport plane further than the at least one outlet nozzle, with the guide plate arrangement extending in the longitudinal direction of the at least one outlet nozzle [Fig. 2 #20].

As for claim 43, INOUE discloses claim 30 and 
- the at least one outlet nozzle of the at least one first outlet nozzle arrangement comprises a twin nozzle with two outlet chambers (housing) [Fig. 2; 0019] separated from one another and distanced in the withdrawal direction, the nozzle opening area being assembled from two partial nozzle opening areas separated in the withdrawal direction [Fig. 5 #1Af-1Bf and 2A-2B].

    PNG
    media_image9.png
    346
    599
    media_image9.png
    Greyscale


As for claim 44, INOUE discloses claim 30 and the at least one first outlet nozzle arrangement comprises: 
-at least one or two or three or four or five additional outlet nozzles [Fig. 5 #1A-1B], which extend with their longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web and are oriented in parallel to the transport plane, with the further outlet nozzle or the further outlet nozzles at the outlet region in each case having a separate nozzle opening area [Fig. 5 #1Af-1Bf and 2A-2B]; 
- all outlet nozzles of the at least one first outlet nozzle arrangement are arranged distanced from one another in the withdrawal direction [Fig. 5 #1A-1B]; 
- all outlet nozzles of the at least one first outlet nozzle arrangement are arranged on the same side of the transport plane [Fig. 5 either all of the nozzles of the A side as 1A or all of the nozzles of the B side as 1B]; 
- the nozzle opening area of each further outlet nozzle is arranged between a first and a second further intake region [see the channels of modified figure 5 above], with the first and second intake region being connected via a first or second extraction channel to the at least one first return system (as they are a part of the circulation loop) [see claim 30; 0135]; 
- the further first intake region is arranged in the withdrawal direction of the plastic film web exclusively before the particular further outlet nozzle, and the further second intake region is arranged in the withdrawal direction of the plastic film web exclusively after the particular outlet nozzle [see the channels of modified figure 5 above].

As for claim 45, INOUE discloses claim 30 and 
- the at least one first outlet nozzle arrangement comprises a plurality of nozzle boxes [see modified figure 5 below]; 
- a predominantly or completely air-impermeable cover plate arrangement, which runs in parallel to the transport plane, is situated between two nozzle boxes or at a distance from two nozzle boxes (a distance projecting from the nozzles towards the transport plane) [Fig. 2 #20].

    PNG
    media_image10.png
    346
    593
    media_image10.png
    Greyscale

As for claim 46, INOUE discloses claim 30 and  
-at least one second outlet nozzle arrangement [Fig. 5 #1B] and at least one second return system are provided [Fig. 5 #54 on the B side], the at least one second outlet nozzle arrangement having one or more outlet nozzles [Fig. 5 #1B], each with a nozzle opening area [Fig. 5 #1Bf 2B], the one outlet nozzle or the plurality of outlet nozzles extending with its longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web and being oriented in parallel to the transport plane, and 
the at least one second return system having a plurality of intake regions [see the channels of modified figure 5 above], which extend with their longitudinal direction transverse or perpendicular to the withdrawal direction of the plastic film web, and the nozzle opening area of the one outlet nozzle or the plurality of outlet nozzles of the at least one second outlet nozzle arrangement being arranged between a first and a second intake region of the at least one second return system: 
- the at least one first outlet nozzle arrangement and the at least one first return system are arranged on a first side of the transport plane, whereas the at least one second outlet nozzle arrangement and the at least one second return system are arranged on a second side of the transport plane which is opposite the first side [compare Fig. 5 1A with 1B].

As for claim 47, INOUE discloses claim 46 and 
- the at least one outlet nozzle of the first outlet nozzle arrangement, in plan view, is arranged congruently with the at least one outlet nozzle of the second outlet nozzle arrangement  (as they are arranged along the same axis as depicted) [Fig. 5 #1A and 1B]; 
- the at least one first intake region of the first return system, in plan view, is arranged congruently with the at least one first intake region of the second return system [see channels of modified figure 5 above]; 
- the at least one second intake region of the first return system, in plan view, is arranged congruently with the at least one second intake region of the second return system [see channels of modified figure 5 above].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35-36 and 38 is rejected under 35 U.S.C. 103 over Inoue et (US 2010/0059036) hereinafter INOUE as applied to claims 30 and 37 and further in view of Lee et al (US 2014/0013612) hereinafter LEE.

As for claim 35, INOUE discloses claim 30 but does not teach that the first intake region is formed by a plurality of holes. 
LEE teaches a tenter oven for producing stretched film [Abstract] in which the intake areas are formed by a plurality of holes (via the protective cover) [Fig. 14b #2 and 41; 0169-170] in the form of a first grid arrangement arranged in at least one row in the longitudinal direction of the first intake region [Fig. 14a #42; 0146]. This is done to prevent the running film from getting caught on a nozzle [0145].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the protective cover which renders the intake area “formed by a plurality of holes” as taught by LEE to the intake region of INOUE in order to prevent the running film from getting caught on a nozzle. 

As for claim 36, INOUE/LEE teach claim 35 and LEE further teaches that the arrangement of the holes is a matter of optimizing the strength and manufacturing precision of the protective cover [0170]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to having - at least one hole or all holes of the first and/or second intake region comprises or comprise a greater extent in the withdrawal direction than in the longitudinal direction of the first and/or second intake region as a matter of optimizing the strength and manufacturing precision of the protective cover. 

As for claim 38, INOUE discloses claim 37 and further that the side walls are approximately parallel to one another [see claim 37] but do not teach a front wall. The Examiner additionally notes that INOUE is silent to structural features that anchor the nozzles to the rest of the structure. 
LEE teaches a tenter oven for producing stretched film [Abstract] in which there is a nozzle box [Fig. 9-10 box enclosed by #18] which contains two parallel side walls [Fig. 9-10 #18] and are closed by a front wall [see modified figure 10 below] from which at least one nozzle projects [Fig. 10 Nln; 0114]. LEE’s tenter oven aids in the reduction of temperature unevenness in the width direction which is understood to be partially improved by the shape of the nozzle box [0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the front wall of LEE to the nozzle box of INOUE in order to provide a support for the nozzles of INOUE and to improve the reduction of temperature unevenness in the width direction. 
In the combination of INOUE/LEE it is understood that the at least one outlet nozzle protruding from the front wall arranged adjacently to the transport plane would be dividing the front wall into two parts, with the first extraction channel extending along the first part of the front wall, and the second extraction channel extending along the second part of the front wall [see modified figure 5 above].	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712